DETAILED ACTION
Claims 1-9 are presented for examination, wherein claim 3-7 are withdrawn.
The instant invention is a divisional application of 15/956,718, issued as U.S. 10,684,213.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A and Sub-Species A.2 in the reply filed on January 12, 2021 is acknowledged.
Claim Objections
Claim 1 is objected to because of the following informalities: the limitation “…the first active material layer is disposed to be in contact with the first current collector and to occupy a smaller area than the first current collector…” does not have parallel construction for the area of the first active material layer to be compared with the area of the first current collector, such that the area of the first active material layer is smaller than the area of the first current collector, such as “…the first active material layer is disposed to be in contact with the first current collector and to occupy a smaller area than that of the first current collector….” Appropriate correction is respectfully requested.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)	CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, from which claims 2 and 8-9 depend, the limitation “area” in each of “the first active material layer is disposed … to occupy a smaller area than the first current collector” is not clear as to which area is being claimed. It may refer to an area viewed from the (1) top or (2) one of the sides of the claimed “first active material layer.”
For purposes of examination, said limitation is severably interpreted as provided infra.
Still regarding claim 1, the limitation “occupy the same area” in “the first solid electrolyte layer is disposed … to occupy the same area as the first current collector” is not clear as to whether said limitation is intended to refer to the first solid electrolyte layer (1) having the same measurement of area as that of the first current collector; or, (2) having direct contact area with said first current collector.
For purposes of examination, said limitation is severably interpreted as provided infra.
Still regarding claim 1, the limitation “area” in each of “the second active material layer is disposed … to occupy a smaller area than the second current collector” and “the first solid electrolyte layer is disposed … to occupy the same area as the second current collector” is severably not clear as to which area is being claimed. It may refer to an area viewed from the (1) top or (2) one of the sides of the claimed “second active material layer” and “first solid electrolyte layer.”
For purposes of examination, said limitation is severably interpreted as provided infra.
Allowable Subject Matter
None if the timely art of record of record teaches or suggests the claimed combination of limitations of claim 1, from which the other claims depend.
The closest timely art of record includes e.g. Lee et al (US 2016/0028048).
The closest non-timely art of record includes e.g. Iwasaki et al (US 2018/0083310).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828.  The examiner can normally be reached on M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723